UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4036


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL EUGENE DIGSBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:04-cr-00304-RJC-CH-1)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sandra Barrett, Asheville, North Carolina, for Appellant.   Anne
M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darrell Eugene Digsby was convicted by a jury in 2005

of being a felon in possession of a firearm and sentenced to the

statutory maximum sentence of 120 months’ imprisonment, followed

by three years of supervised release.                  Digsby began his term of

supervised    release       on    August     13,   2013.       In      November     2013,

Digsby’s    probation       officer       filed    a   petition     to    revoke       his

supervised release, alleging two violations, including one for

possession    of   a    controlled        substance    with    intent     to    sell    or

deliver.

            At Digsby’s revocation hearing, one of the arresting

officers testified that, during execution of a search warrant at

Digsby’s    residence,      a     bag   containing      fifteen     rocks      of   crack

cocaine was found beneath a rug under the seat where Digsby had

been sitting.       In addition, officers found a bag containing 86

prescription       pills,        including      oxycodone,      hydrocodone,           and

OxyContin, near Digsby’s right foot.                   According to the officer,

Digsby admitted that he was selling cocaine to support his own

habit.     Also, incriminating text messages were found in Digsby’s

cell phone.     Based on this evidence, the district court revoked

Digsby’s supervised release.

            With    a    criminal       history     category      of    VI,    Digsby’s

Policy Statement range was 33-41 months’ imprisonment.                         See U.S.

Sentencing    Guidelines         Manual    (USSG.)     § 7B1.4(a)       (2012).        The

                                            2
court imposed a 24-month term, the statutory maximum.                                  See 18

U.S.C. § 3583(e)(3) (2012).               Digsby timely appealed.

             This        court     reviews        a     district      court’s         judgment

revoking supervised release and imposing a term of imprisonment

for abuse of discretion.              United States v. Copley, 978 F.2d 829,

831 (4th Cir. 1992).               To revoke supervised release, a district

court need only find a violation of a condition of supervised

release      by    a     preponderance        of       the    evidence.          18    U.S.C.

§ 3583(e)(3).          This standard “simply requires the trier of fact

to believe that the existence of a fact is more probable than

its nonexistence.”           United States v. Manigan, 592 F.3d 621, 631

(4th Cir. 2010) (citation and internal quotations omitted).                                We

find that the district court did not abuse its discretion in

concluding        that    Digsby    violated          the    terms   of    his   supervised

release by possessing with intent to distribute crack cocaine

and prescription pills.

             This        court     will     affirm      a    sentence      imposed       after

revocation of supervised release if it is within the statutory

maximum and not plainly unreasonable.                        United States v. Crudup,

461 F.3d 433,        439-40     (4th     Cir.      2006).         A   sentence       upon

revocation is procedurally reasonable if the district court has

considered the policy statements contained in Chapter 7 of the

Sentencing Guidelines and the applicable 18 U.S.C. § 3553(a)

(2012)    factors,        Crudup, 461 F.3d      at    440,    and   has   adequately

                                              3
explained the sentence chosen, though it need not explain the

sentence      in   as    much     detail      as     when    imposing     the    original

sentence.       United States v. Thompson, 595 F.3d 544, 547 (4th

Cir. 2010).        We presume that a sentence within the Chapter Seven

range is reasonable.             United States v. Webb, 738 F.3d 638, 642

(4th   Cir.     2013).          Applying      these       standards,     we    find     that

Digsby’s sentence is not unreasonable.

            Therefore,          we    affirm        the     revocation    of     Digsby’s

supervised release and the sentence imposed.                          We dispense with

oral   argument      because         the    facts    and     legal    contentions       are

adequately     presented        in    the    materials       before    this     court    and

argument would not aid the decisional process.



                                                                                 AFFIRMED




                                              4